Exhibit 10.1




FORM OF SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT, (the, "Agreement"), dated as of the date of
acceptance set forth below, is entered into by and among [____] (the
“Purchaser”), and Alexander Bafer (the “Seller”).




W I T N E S S E T H:




WHEREAS, the Purchaser wishes to purchase, upon the terms and subject to the
conditions of this Agreement, 8,750,000 shares of common stock of Carolco
Pictures, Inc.




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




AGREEMENT TO PURCHASE; PURCHASE PRICE.




Purchase.




(i)

The Purchaser hereby agrees to purchase, subject to the provisions of Section
1a(2) herein, from the Seller [_____] shares of common stock of Carolco
Pictures, Inc.   (the “Shares”) at an aggregate price of $[____] USD (the
“Purchase Price”).




(ii)

Subject to the terms and conditions of this Agreement, the Purchaser will
purchase the Shares (the Seller is obligated to sell the Shares to the
Purchaser) on October 5, 2015(the "Closing") and consummate the transaction.
Upon receipt of the Purchase Price, the Seller will transfer the Shares to the
Purchaser.




Method of Payment.  Payment to the Seller of the Purchase Price shall be made at
the Closing by wire transfer of funds to:




Esposito, PLLC

Frank M. Esposito, Esq.

JP Morgan Chase Bank

ABA # 021000021

Account # 3032230608




PURCHASER’S REPRESENTATIONS, WARRANTIES, ETC. The Purchaser represents and
warrants to, and covenants and agrees with, the Seller as follows:




a.

The Purchaser is purchasing the Shares for its own account for investment only
and not with a view towards the public sale or distribution thereof and not with
a view to or for sale in connection with any distribution thereof.




b.

The Purchaser is (i) an “accredited investor” as that term is defined in Rule
501 of the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3) and (6), (ii) experienced in making investments of the kind described
in this Agreement and the related documents, (iii) able, by reason of the
business and financial, to protect its own interests in connection with the
transactions described in this Agreement, and the related documents, and (iv)
able to afford the entire loss of its investment in the Shares.




c.

The Purchaser understands that its investment in the Shares involves a high
degree of risk.




d.

The Purchaser acknowledges and agrees that the Shares shall bear a restrictive
legend in substantially the following form:




“THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT”





--------------------------------------------------------------------------------




SELLERS REPRESENTATIONS, ETC.   The Seller represents and warrants to the
Purchaser that:




a.

Concerning the Shares.   There are no preemptive rights of any shareholder of
RelationServe Media, Inc. or any third party to acquire the Shares.




b.

Authority.  The Seller has the capacity and authority to execute and deliver
this Agreement, to perform hereunder, and to consummate the transactions
contemplated hereby without the necessity of any act or consent of any other
person, entity or governmental authority.




c.

Title.  The Seller has good and marketable title to all of the Shares, free and
clear of any liens, claims, charges, options, rights of tenants or other
encumbrances and shall not, until the Purchase Price is paid or this Agreement
is terminated, sell, hypothecate, encumber, transfer or otherwise dispose of the
Shares.




d.

Full Disclosure.  There is no fact actually known to the Seller that would
reasonably be expected to materially and adversely affect the ability of the
Seller to perform its obligations pursuant to this Agreement.




e.

Concerning Carolco Pictures, Inc. The Seller will use his best efforts to
transition the control of Carolco Pictures, Inc. to the new control persons.




GOVERNING LAW:  MISCELLANEOUS.




a.

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Florida for contracts to be wholly performed in such state and
without giving effect to the principles thereof regarding the conflict of laws.
 Each of the parties consents to the jurisdiction of the federal courts whose
districts encompass the state courts of the State of Florida in connection with
any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions. To
the extent determined by such court, the Company shall reimburse the Buyers for
any reasonable legal fees and disbursements incurred by the Buyers in
enforcement of or protection of any of its rights under this Agreement.




b.

Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.




c.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto.




d.

All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.




e.

A facsimile transmission of this signed Agreement shall be legal and binding on
all parties hereto.  




f.

This Agreement may be signed in one or more counterparts, each of which shall be
deemed an original.  Copies sent by pdf in an email or by facsimile will be
considered as if originals.




g.

The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.  




h.

If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.




i.

This Agreement may be amended only by the written consent of a majority in
interest of the Shareholders of the Preferred and an instrument in writing
signed by the Company.




j.

This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.





--------------------------------------------------------------------------------




NOTICES.     Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of




(a)

the date delivered, if delivered by personal delivery as against written receipt
therefor or by confirmed facsimile transmission,

(b)

the seventh business day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or

(c)

the third business day after mailing by next-day express courier, with delivery
costs and fees prepaid,




in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):







SELLER:

At the address set forth on the signature page of this Agreement.




PURCHASER:

At the address set forth on the signature page of this Agreement.







IN WITNESS WHEREOF, this Agreement has been duly executed by the Purchaser and
the Seller as of the date set forth below.




Date:     as of October 5, 2015







SELLER:




______________________________________

Name: Alexander Bafer

Address: c/o Carolco Pictures Inc

5550 Glades Road

Suite 500

Boca Raton FL 33431







PURCHASER:




______________________________________

Name:




Address: ____________________




____________________________






